Title: From Alexander Hamilton to Abraham Archer, 12 August 1799
From: Hamilton, Alexander
To: Archer, Abraham


          
            Sir,
            N. York Augt. 12th. 1799
          
          Your letter the 3d. instant is received and the name of your son as a candidate for the appointment of surgeons mate in the Navy of the United States has been communicated to the Secy. of the Navy aided by with my support.
          I am Sir with great respect & Esteem yr. obedt. Servt.
          Mr. Abraham Archer Yorktown Vir.
        